Citation Nr: 9916801	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from November 1958 to 
August 1981.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1995, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, for further development.  Following 
the requested development, the RO continued its previous 
denial of the claimed benefit.  The case is now before the 
Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran does not have a current left ear hearing 
disability.  

3.  The veteran acquired a right ear hearing disability 
during his many years of active service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for left ear hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.385(1998).  

2.  Hearing loss in the right ear was acquired during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Left Ear Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

However, the threshold question in this case is whether a 
well-grounded claim for service connection for left ear 
hearing loss has been submitted under 38 U.S.C.A. § 5107(a).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A well-grounded service connection 
claim generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  If a claim is not well 
grounded, the appeal must fail with respect to it, and there 
is no duty to assist the claimant further in the development 
of facts pertinent to the claim.  Murphy v. Derwinski, 1 Vet. 
App. at 81.  

When the veteran was examined for retirement in May 1981, his 
pure tone thresholds (in decibels) were 10, 5, 5, 10, and 25 
in the left ear at 500, 1,000, 2,000, 3,000 and 4,000 hertz.  
His claim of entitlement to service connection for bilateral 
hearing loss was received in March 1993, but service 
connection is not warranted for left ear hearing loss because 
of the absence of evidence of current disability in that ear.  
What constitutes a current hearing disability for purposes of 
entitlement to service connection is defined by VA 
regulations.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The version of 38 C.F.R. § 3.385 in effect when the veteran 
filed his claim for service connection provided that hearing 
status would not be considered service connected when the 
thresholds for the frequencies of 500, 1,000, 2,000, 3,000 
and 4,000 hertz were all less than 40 decibels; the 
thresholds for at least three of these frequencies were 25 
decibels or less; and speech recognition scores using the 
Maryland CNC Test were 94 percent or better.  The change, 
which became effective in December 1994, was not considered 
to be a substantive change in the regulation.  59 Fed. Reg. 
60,560 (1994).  

When the veteran underwent VA audiological evaluation in 
October 1995, his pure tone thresholds (in decibels) were 15, 
10, 15, 15, and 35 in the left ear at 500, 1,000, 2,000, 
3,000 and 4,000 hertz.  His speech recognition score using 
the Maryland CNC Test was 96 percent in that ear.  His pure 
tone thresholds (in decibels), as measured by VA during 1996, 
were 5, 5, 15, 15, and 30 in the left ear at 500, 1,000, 
2,000, 3,000 and 4,000 hertz.  His speech recognition score 
using the Maryland CNC Test was 98 percent in that ear.  

Evidence of a current hearing disability in the left ear is 
thus not shown.  In the absence of evidence of a current left 
ear hearing disability, the claim for service connection for 
left ear hearing loss is not well grounded and must be 
denied.  Epps v. Gober, 126 F.3d at 1468.  The Board observes 
that the results obtained in successive VA audiological 
evaluations are consistent with those obtained on private 
audiological evaluation in June 1991 with respect to the left 
ear.  

B.  Right Ear Hearing Loss

However, the Board finds that the claim for service 
connection for right ear hearing loss is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

The record shows that the veteran served more than 22 years 
on active duty in the Air Force and that, for many of those 
years, he was an Avionics Navigation Systems Technician.  The 
veteran maintains that he was continuously exposed to 
acoustic trauma on the flight line as a consequence of his 
military duties and that his current hearing loss, which in 
the right ear meets the requirements of 38 C.F.R. § 3.385, 
was induced by that noise exposure.  However, when the 
veteran was examined for retirement in May 1981, his pure 
tone thresholds (in decibels) were 15, 5, 5, 5, and 15 in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 hertz.  The 
VA examination conducted in October 1981, shortly after the 
veteran's retirement, contains no audiometric data.  The 
earliest indication of any significant right ear hearing loss 
is the private audiological evaluation conducted in June 1991 
that shows pure tone thresholds (in decibels) in the right 
ear of 30 at 3,000 hertz and of 80 at 4,000 hertz.  
Richard E. Cottrell, M.D., a private otolaryngologist, stated 
in a letter dated in July 1993 that the veteran had bilateral 
neurosensory hearing loss, which was greater on the right 
than on the left, with excellent speech discrimination 
ability.  Dr. Cottrell reported that he had seen the veteran 
in June 1991, when he complained of bilateral hearing loss of 
six months' duration.  The veteran reported that the right 
ear was worse than the left.  Dr. Cottrell was of the opinion 
that it was "entirely possible that this type of hearing 
loss could have been secondary to noise-induced trauma.  He 
had been exposed to a great deal of noise from engines.  This 
was the history given to me."  

While this evidence is adequate to well ground the claim, the 
question remains whether service connection should be 
established when the matter is considered on the merits.  To 
this end, VA specialists in ear, nose and throat (ENT) 
diseases examined the veteran on successive occasions.  Mild 
to severe high frequency sensorineural hearing loss was found 
in the right ear on VA audiological evaluation in 
October 1995.  An ENT examination at that time noted the 
veteran's 20-year history of exposure to loud noise from 
aircraft and ground equipment while working in avionics 
maintenance in the Air Force.  However, a history was also 
elicited of bilateral mastoid surgery at 9 months of age.  
The service medical records reflect a preservice bilateral 
mastoidectomy.  The diagnosis in October 1995 was 
asymmetrical sensorineural hearing loss, greater on the right 
than on the left.  On VA audiological evaluation at that 
time, the veteran reported that his hearing loss had been 
gradual over the previous 10 years, becoming a problem in 
noise, crowds, and with the television over the previous 
three years.  

On VA audiological evaluation by VA in January 1996, he noted 
a 20-year history of noise exposure from working on the 
flight line in service.  He also reported a history of 
mastoid surgery in both ears as an infant.  His history of 
mastoid surgery as an infant, as well as his work on the 
flight line, was noted by the ENT examiner in January 1996, 
who diagnosed sensorineural hearing loss, greater on the 
right than on the left, probably secondary to prolonged noise 
exposure.  

When examined by VA in late 1996, the veteran reported a 
gradual decrease in hearing in the right ear beginning in 
about January 1991.  His private physician first identified 
hearing loss on an examination in June 1991.  His exposure to 
noise in the service was noted, and it was reported that 
following service, he worked in an office environment as an 
engineer and engineering manager with no exposure to high 
noise levels.  In addition to his bilateral mastoid surgery 
as an infant, the veteran said that he had spinal meningitis 
at age 16 but had had no middle ear problems as an adult.  
The claims file was reviewed by the audiologist, who was of 
the opinion that the hearing loss in the right ear was not 
the result of acoustic trauma in service.  The audiologist 
stated that hearing was within normal limits bilaterally on 
examination in May 1981, just prior to separation from 
service, and the veteran had no complaint of decreased 
hearing in the right ear until about 10 years following 
service.  

On ENT examination by VA in late 1996, the veteran's history 
was noted, and it was reported that he had had a complaint of 
hearing loss that was exacerbated over the course of his 
military career and that he had noted that his hearing had 
progressively gotten worse as the years had gone by.  The 
examiner noted that the veteran had had serial audiograms 
during service.  However, the examiner was of the opinion 
that many of these examinations did not correspond to current 
audiometric standards for hearing.  Audiograms from 1958 
until the end of his military career, and his present 
audiograms, demonstrated a progressive sensorineural hearing 
loss at the high frequencies in the right ear with severe 
hearing loss of 80 decibels at 4,000 hertz.  The examiner 
said that the veteran's serial audiograms throughout his 
career showed that his hearing had actually gotten better in 
the mid-1970's and had then progressively gotten worse.  
There was a "biphasic nature to the time course" of his 
hearing loss.  On examination, the right and left ears were 
clear and there were post mastoidectomy defects in his 
retroauricular area.  The examiner stated that veteran had a 
history of infectious ear disease, status post mastoidectomy 
at birth; a history of exposure to loud noises in the Air 
Force for 20 years, a significant part of which was without 
hearing protection; and an asymmetric sensorineural loss on 
the right which was "high frequency notched" at 
4,000 hertz.  The examiner also said that the veteran had a 
notation in the medical record of jaundice with possible 
hepatitis.  There was no other corroboration of this in the 
medical chart, and the veteran did not remember having a 
history of jaundice or hepatitis when he was a teenager.  The 
diagnosis was asymmetric sensorineural hearing loss of 
uncertain etiology but would include (1) chronic infectious 
ear disease as a child; (2) questionable history of hepatitis 
or jaundice, and hyperbilirubinemia; and noise-induced 
sensorineural hearing loss.  

It is undisputed that the veteran spent many years on active 
duty in the Air Force as an avionics technician, primarily 
involving navigation systems.  It is reasonably inferable 
from this that he was exposed to loud noise on the flight 
line on numerous occasions.  However, one would expect that 
this would affect both ears equally, while the hearing loss 
that the veteran shows currently is asymmetric and affects 
only his right ear for VA purposes.  There is an undisputed 
history of bilateral mastoidectomy as an infant.  There is 
also a history of meningitis as a teenager.  In addition, 
there is an indication that the veteran may have had 
hepatitis and jaundice prior to service.  On the other hand, 
at least one VA ENT examiner has attributed the veteran's 
right ear hearing loss to noise exposure in service, while 
the VA audiologist takes a contrary position.  Finally, the 
most recent VA ENT examiner concluded that the right hearing 
loss was of uncertain etiology but that the etiology would 
include noise-induced sensorineural hearing loss.  It is of 
course possible that the preservice disorders affected the 
ears unequally, and it is also possible that, as often 
happens on the flight line, maintenance personnel are in the 
habit of wearing ear protection on one ear while keeping the 
other exposed.  This may account for the asymmetric hearing 
loss in this case, although this is, at the end of the day, 
mere conjecture.  The Board is of the opinion that, in these 
circumstances, and in light of the medical opinions of 
record, the veteran is entitled to the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  The Board therefore finds that the 
veteran acquired right ear hearing loss in service as a 
consequence of his military duties as an avionics technician.  
See 38 C.F.R. § 3.303(a) (service connection must be 
considered on the basis of the places, types and 
circumstances of service).  It follows that service 
connection for right ear hearing loss must be granted.  


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for right ear hearing loss is granted.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

